FILED
                             NOT FOR PUBLICATION                              OCT 29 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DINA ELIZABETH PINEDA-                           No. 07-72292
ORELLANA,
                                                 Agency No. A073-996-786
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Attorney General,**

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 19, 2012***
                              San Francisco, California




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            Eric H. Holder is substituted for his predecessor, Michael B.
Mukasey, as Attorney General. See Fed. R. App. P. 43(c)(2).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: BEA and WATFORD, Circuit Judges, and SESSIONS, District Judge.****

        Dina Elizabeth Pineda-Orellana (“Pineda”) petitions for review of the

order by the Board of Immigration Appeals dismissing her appeal from the

immigration judge’s decision denying her applications for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”).

      Substantial evidence supports the agency’s determination that Pineda was

not credible because of inconsistencies between her hearing testimony and

statements she made during her asylum interview. For example, Pineda told the

asylum officer that she did not know the reasons why her father and mother were

attacked in separate incidents, but at the hearing claimed that both were related to

persecution she suffered as a result of her newspaper work. Likewise, Pineda was

inconsistent about whether the bus incident in which she witnessed harassment

involved guerillas or members of the military, when the incident took place, and

whether she took pictures of the perpetrators or merely wrote about the incident.

These discrepancies are central to Pineda’s claims about why she was persecuted

and by whom, and the agency reasonably rejected her explanations. See Rivera v.

Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007).



        ****
              The Honorable William K. Sessions III, United States District Judge
for the District of Vermont, sitting by designation.

                                          2
      Pineda argues that the agency should not have relied on her asylum

interview statements to find these inconsistencies. However, she had a full

opportunity to address the discrepancies after the immigration judge put her on

clear notice that they cast doubt on her credibility, and her attorney declined an

opportunity to cross-examine the asylum officer. In these circumstances, the

agency was permitted to consider Pineda’s asylum interview statements as a basis

for comparison in evaluating her credibility. Cf. Singh v. Gonzales, 403 F.3d 1081,

1089-90 (9th Cir. 2005) (holding that asylum officer’s report did not support

adverse credibility finding because, among other things, petitioner did not have an

opportunity to address purported discrepancies).

      The agency’s adverse credibility finding is sufficient to support its denial of

Pineda’s asylum and withholding of removal claims. As for her CAT claim, the

agency considered the country report describing torture in Guatemala generally and

reasonably concluded that Pineda failed to meet her burden of proving it was more

likely than not that she would be subjected to torture if she returned there. See

Abufayad v. Holder, 632 F.3d 623, 631-33 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED.




                                          3